On March 30,2004, the defendant was sentenced to a Commitment to the Department of Corrections for a term of ten (10) years with five (5) years suspended for the offense of Theft, a felony.
On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Pat Bik. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to a commitment to the Department of Corrections for a term of ten (10) years, with seven (7) years suspended. The terms and conditions shall remain as imposed in the Judgment of March 30, 2004.
Hon. Douglas Harkin, District Court Judge